Citation Nr: 0915662	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-43 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for psychogenic 
gastrointestinal disorder.

3.  Whether there was clear and unmistakable error (CUE) in a 
rating decision dated April 1976 with respect to a denial of 
service connection for psychogenic gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to September 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

In an April 1976 rating decision, the RO denied the Veteran's 
request to reopen his claim for service connection for a 
psychogenic gastrointestinal condition (claimed as a stomach 
condition).  The Veteran filed a disagreement with the 
decision and perfected his appeal.  On appeal in January 
1977, the Board denied the claim, finding that this condition 
preexisted service and was not aggravated by service.  In 
February 2003, the Veteran, through his representative, filed 
a claim for a nervous stomach.  The RO construed this 
correspondence as an application to reopen the Veteran's 
claim for service connection for a psychogenic 
gastrointestinal condition.  In rating decisions dated July 
2003 and January 2004, the RO denied the Veteran's request.  
The Veteran timely filed a Notice of Disagreement (NOD) in 
June 2004.  The RO provided a Statement of the Case (SOC) in 
July 2004 and thereafter, in December 2004, the Veteran 
timely filed a substantive appeal.  The RO provided a 
Supplemental Statement of the Case (SSOC) in August 2006, May 
2007, October 2007, and October 2008.   

In an April 2007 rating decision, the RO denied service 
connection for PTSD.  The Veteran timely filed an NOD in May 
2007.  The RO provided an SOC in October 2007 and thereafter, 
in December 2007, the Veteran timely filed a substantive 
appeal.  In October 2008, the RO provided an SSOC.

In December 2008, the veteran testified at a Travel Board 
hearing.  A transcript of the hearing is associated with the 
claims folder.  The Veteran testified with respect to the 
claims of service connection for PTSD and psychogenic 
gastrointestinal disorder only.

In February 2005, the Veteran filed a claim for CUE with 
respect to the April 1976 rating decision.  In an April 2007 
rating action, the RO denied the claim.  The Veteran filed a 
timely NOD.  The record reflects that the RO has not issued 
the requisite SOC with respect to this remaining issue 
pursuant to 38 C.F.R. § 20.200.  The issue of whether new and 
material evidence has been received to reopen this service 
connection claim is currently in appellate status and it is 
intertwined with the CUE claim.  In view of the foregoing, 
the appellant must be provided a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).  This matter and the new and material 
evidence claim are addressed in the remand appended to this 
decision.  These latter two claims are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part with respect to these two issues.


FINDING OF FACT

There is sufficient competent psychiatric evidence of a 
current diagnosis of PTSD and at least one psychiatric 
opinion has causally linked this disorder to a claimed 
assault during service; the evidence falls at least in 
relative equipoise as to whether an in-service assault 
occurred.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) significantly 
changed the law prior to the pendency of these claims.  VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA provisions include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and they redefine the 
obligations of VA with respect to the duty to assist the 
veteran with his claim.

In the instant case, the Board is issuing a decision in favor 
of the Veteran, finding that service connection for PTSD is 
warranted, and therefore, a further discussion of the VCAA 
duties is unnecessary at this time.

II.  Law and Regulations

a.  Service Connection for PTSD 

A veteran can receive service connection for a disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Additionally, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order for a veteran to establish service connection for 
PTSD the veteran must offer proof of: (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current PTSD symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 
18 Vet. App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997). 38 C.F.R. § 4.125(a), which governs 
diagnosis of mental disorders, requires a diagnosis to 
conform to Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) or to be supported by the findings on the 
examination report, and if it does not, the report must be 
returned to the examiner to substantiate the diagnosis.  38 
C.F.R. § 4.125(a).  Where a current diagnosis of PTSD exists, 
the sufficiency of the claimed in-service stressor is 
presumed; however, credible evidence that the claimed in-
service stressor actually occurred is also required. 
Sizemore, 18 Vet. App. at 269.

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, as here, then 
the veteran's testimony alone does not suffice to establish 
the occurrence of the alleged stressor; instead, the veteran 
must corroborate his or her testimony by credible supporting 
evidence.  See Stone, 480 F.3d at 1114 (finding no error in 
Board determination that a non-combat veteran's "own 
statements cannot serve as 'corroboration' of the facts 
contained in those statements"); Sizemore, 18 Vet. App. at 
270; Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 
389, 396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Because the question of whether the veteran was 
exposed to a stressor in service is a factual one, VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10 Vet. App. 307, 310-311 
(1997).

In addition, in a case, as here, where the claimed stressor 
relates to a non-combat, personal or sexual assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3); Moran v. Principi, 17 Vet. App. 149, 
155 (2003); see also Stone v. Nicholson, 480 F.3d 1111, 1114 
(Fed. Cir. 2007); Nat'l Org. of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 330 F.3d 1345, 1351 (Fed. Cir. 
2003) (noting that "[a] veteran's statement regarding a non- 
combat related, in-service assault is certainly evidence that 
must be considered by the VA in adjudicating a PTSD claim").  
Examples of such evidence include, but are not limited to the 
following: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  In 
addition, examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim based 
on in- service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

b.  Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III.  Analysis

a.  Factual Background

Service Treatment Records

The Veteran's March 1953 Report of Medical Examination for 
Pre-Induction contains a normal psychiatric evaluation.  
There is no companion Report of Medical History.

A May 1954 consultation report states that the Veteran's 
social history indicated a "fairly normal previous 
personality" and that he "seem[ed] well motivated for 
service."

The Veteran's August 1954 Report of Medical Examination for 
Physical Fitness  reflects an abnormal psychiatric 
evaluation.  The Veteran was medically discharged due to a 
finding of psychogenic gastrointestinal reaction, chronic, 
moderately severe.  The report includes a finding that the 
Veteran "cannot tolerate Army life."  There is no 
accompanying Report of Medical History.

Service Personnel Records

The Veteran finished boot camp at Camp Pickett, Virginia in 
October 1953.  He  then went absent without official leave 
(AWOL) for one day.  Shortly thereafter, he took leave for 
several days.  Upon his return, he was transferred to Camp 
Chaffee, Arkansas.

It is pertinent to note that the evidence does not show that 
the Veteran received any medals or decorations evincing 
combat duty, nor is there any other relevant credible 
evidence of such service.  Thus, 38 U.S.C.A. § 1154(b) is not 
applicable.




VA Treatment Records

The Veteran was first diagnosed as having PTSD in February 
2004.  The clinician determined that the Veteran's PTSD was 
not combat related and referred him to the general mental 
health clinic. 

In March 2004, the Veteran reported that he was attacked by 
white men during service and that they tried to kill him.  He 
stated that he never told anyone because he was ashamed.  The 
record contains the following notation:  "He told a doctor 
in the service he told him I could give you 10% disability 
but he was told to go his local board to get compensated.  He 
has been trying since 1954."

In June and September 2004, the Veteran complained of 
nightmares of "men chasing after him to kill him."  He 
reported having these nightmares for 50 years.

A June 2005 record indicates that the Veteran again 
complained of recurring nightmares of men chasing after him 
trying to kill him.  The clinician noted that the Veteran 
"also discussed numerous instances in the past where he 
encountered strong to extreme racism in the military and 
after, one incident in particular where he was beaten 
severely because he is African American seems to have 
traumatized him."  The diagnosis was PTSD, chronic.

In December 2005, the Veteran again complained of nightmares 
of men chasing him and trying to kill him.

An October 2006 record indicates that the Veteran's 
nightmares "appear to be flashbacks to the time in the 
service when he was attacked."  The diagnoses included PTSD.

A January 2007 record indicates that the Veteran complained 
of flashbacks of an experience in boot camp.  The Veteran 
reported that he was attacked by several white men who tried 
to kill him "because they did not want to take an[y] orders 
from a black man."  He related that he was able to escape 
and reported the incident to a superior.  The VA treating 
psychiatrist diagnosed PTSD, chronic.

A February 2007 letter from the same VA psychiatrist 
indicates that the Veteran suffered from PTSD.  The doctor 
explained,

He suffers from chronic symptoms of anxiety, 
irritability, poor sleep and depression.  He has 
frequent nightmares and flashbacks related to his 
boot camp experience in 1953 when he had been 
attacked by several fellow soldiers based on the 
racial motives and according to [the Veteran] 'I 
was close to be killed and hardly escaped from the 
scene.'  The Veteran has difficulties coping with 
stress after that incident.

An April 2007 letter from a VA psychology extern indicates 
that she was writing in support of the Veteran's claim of 
service connection for PTSD.  She related that the Veteran 
was evaluated and diagnosed as having chronic PTSD in 
February 2004, and that he had been seeing various mental 
health professionals since that time.  She indicated that the 
Veteran reported being attacked by several white men while in 
service, and that his PTSD symptoms included recurrent 
distressing nightmares and flashbacks of the assault.

Veteran's Statements

At his December 2008 Travel Board hearing, the Veteran 
testified that he had experienced an in-service stressor 
consisting of a group of white soldiers who attacked and 
tried to kill him.  He further testified that he escaped and 
ran 15 miles back to the company area.  On the way back, he 
stated, he ran into the company commander on the highway and 
reported the incident.  He said that the commander indicated 
that he was "gonna straighten that out."  The Veteran 
testified that this incident took place at the end of boot 
camp.  Shortly thereafter, he reported, he was transferred to 
Camp Chaffee, Arkansas.  The Veteran stated that he never 
told anyone else except a chaplain at Fort Hood, Texas.  He 
offered similar accounts in his July 2005 claim and his May 
2007 PTSD Questionnaire.

b.  Discussion

As outlined above, the evidence of record clearly establishes 
that the Veteran currently has a PTSD diagnosis.  In 
addition, the February and April 2007 VA clinicians 
positively associated the Veteran's current PTSD with his 
claimed in-service stressor consisting of a physical assault 
by a group of white soldiers.  Other  clinicians have also 
assessed PTSD and the only relevant stressor history reported 
by these other examiners was the in-service assault.  The 
sole question remaining, therefore, amounts to whether 
credible supporting evidence, apart from the Veteran's 
statements, establishes that the claimed in-service assault 
actually occurred.  The Board finds that the evidence in this 
regard falls at least in relative equipoise, in which case 
the Veteran receives the benefit of the doubt to his 
advantage.

The file contains unquestioned accounts by the Veteran, 
recited by him many years after the alleged service event.  
In statements submitted in support of his claim for PTSD, and 
in a hearing held in December 2008, the Veteran described his 
attack by a group of white soldiers.  He did not identify any 
of the individuals involved by name nor was there evidence of 
complaints filed by the Veteran or official investigations or 
actions taken in response to this alleged incident.  The 
service treatment records show no findings that suggest the 
Veteran was beaten or sustained any type of physical trauma.  
It is significant to note, however, that the records reflect 
that the Veteran went AWOL for one day shortly before being 
transferred to Camp Chaffee.  This is consistent with the 
Veteran's claim that he ran 15 miles back to company 
headquarters after the assault.  Although the Board notes the 
significant lapse in time between the Veteran's claimed in-
service stressor and his first documented reporting of the 
event in 2004, overall, the favorable and unfavorable or 
negative evidence falls at least in relative balance.  Thus, 
the benefit of the doubt applies in the Veteran's favor.  38 
U.S.C.A. § 5107(b).  Therefore, the claim is granted.




ORDER

Service connection for PTSD is granted.


REMAND

Regarding the claim of CUE in a prior RO decision, it is 
useful to recite pertinent procedural history.  In April 
1975, the Veteran filed a request to reopen his claim for 
service connection for a stomach condition.  The RO denied 
the request in a September 1975 rating decision, finding that 
the Veteran had not submitted new and material evidence.  The 
Veteran filed a timely NOD in October 1975.  In a November 
1975 rating decision and SOC, the RO continued denial of the 
Veteran's claim.  The Veteran filed a substantive appeal in 
December 1975.  In April 1976, the RO issued a rating 
decision and a SSOC again continuing denial of the Veteran's 
claim.  In a January 1977 decision, the Board denied the 
claim.

In a February 2005 letter, G.B.P., an attorney, indicated 
that he was assisting the Veteran on a pro bono basis with 
filing a CUE claim.  The attorney asserted that "in 1976, 
the RO committed CUE when it rendered it's [sic] rating 
decision."  In an April 2007 rating decision, the RO 
continued the previous denial of service connection for 
psychophysiological gastrointestinal disorder with duodenal 
ulcer, chronic, finding that the April 1976 decision was not 
CUE.  The Veteran, through his representative of record, 
filed a timely NOD in May 2007.  The RO has not yet issued a 
SOC with respect to this issue.  Under these circumstances, 
the Board must remand this issue so that the RO can provide 
the Veteran an SOC, and afford him an opportunity to perfect 
an appeal of this issue thereafter by filing a timely 
substantive appeal.  See Manlincon, 12 Vet. App. at 240-41.

In February 2003, the Veteran filed a request to reopen his 
stomach claim.  In rating decisions dated July 2003 and 
January 2004, the RO declined to reopen the claim, finding 
that the Veteran had not submitted new and material evidence.  
The Veteran filed a timely NOD in June 2004.  The RO issued a 
SOC in July 2004 and thereafter, in December 2004, the 
Veteran filed a substantive appeal.  The RO provided a SSOC 
in August 2006, May 2007, October 2007, and October 2008.

The Board finds that the issue of whether new and material 
evidence has been submitted to establish service connection 
for psychogenic gastrointestinal disorder is inextricably 
intertwined with the CUE claim.  Therefore, the Board may not 
properly review the Veteran's stomach claim until the RO 
develops and adjudicates the Veteran's CUE claim.  See Smith 
v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts 
underlying claims are "intimately connected," the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be appealed together).

As to the application to reopen his claim for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1, 9 (2006), 
the Veterans Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a claim for service connection.  
The AMC/RO must ensure compliance with Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006) by notifying the Veteran of the 
evidence and information that is necessary to reopen his 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefits sought: service connection for psychogenic 
gastrointestinal disorder.  The RO did not comply with Kent.

In addition, the claims file indicates that the Veteran has 
been receiving Social Security disability benefits since at 
least 2001.  Records related to the award of those disability 
benefits may be relevant to the Veteran's claim and should be 
obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and regulations that 
implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  Specifically, ensure 
compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Contact the SSA and obtain and 
associate with the claims file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.   

3.  The RO should thereafter issue a 
Statement of the Case to the Veteran and 
his representative addressing the issue of 
CUE with respect to the April 1976 rating 
decision.  The Veteran also must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).

4.  Thereafter, following any additional 
development that may be indicated, the AMC 
should readjudicate the Veteran's claim 
for whether new and material evidence has 
been submitted to establish service 
connection for psychogenic 
gastrointestinal disorder.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


